STORY, Circuit Justice.
My opinion is, that the pleas of the acts of insolvency of Maryland, set forth by the defendant, are bad in point of law, and offer no defence to the suit So far as these acts purport to discharge the contract, it is sufficient to say, that they are void, falling directly within the authority of Sturgis v. Crowninshield, 4 Wheat [17 U. S.] 122. So far as they authorize a discharge of the person, estate, or effects of the insolvent before the 3d of September 1S19, they are merely local, and can have no authority here. They are addressed to the lex fori. The present suit is to be decided by the law of Massachusetts; and a discharge of the person of the debtor in another state, which leaves the contract in full force, has no effect to discharge the person here. No court gives effect to the local laws of another country or state, in respect to the forms or force of process. When the right exists, the remedy is to be pursued according to the lex fori, where the suit is brought. It is true, that in the case of Melan v. Fitzjames (1 Bos. & P. 138) a different rule was laid down by Lord Chief Justice Eyre and Mr. Justice Rooke, against the opinion of Mr. Justice Heath. But that case has been since disapproved of (Lord Ellenborough in Imlay v. Ellefsen, 2 East, 454, 455), and has been certainly overruled in the supreme court of New York. Smith v. Spinolla, 2 Johns. 198; White v. Canfield, 7 Johns. 117. But see [Miller v. Hall] 1 Dall. [1 U. S.] 229, 261; 3 Bin. 201; 5 Bin. 336. The general principle, which governs in cases of this nature, has been recognized in the supreme court of the United States on more than one occasion. Fenwick v. Sears, 1 Cranch [5 U. S.] 259; Dixon’s Ex’rs v. Ramsay’s Ex’rs, 3 Cranch [7 U. S.] 319. And the same principle has been in its full extent admitted as the law of Massachusetts. Pearsall v. Dwight, 2 Mass. 84. Considering then, as I do, that the discharge of the person in Maryland does not discharge the insolvent from arrest here, upon any subsisting contract against him, it is impossible, that the prayer of the plea can be granted. It would be to give a judgment wholly unknown to our law's, and wholly unauthorized by them. ■ Judgment for plaintiff.